      Case 1:14-md-02542-VSB-SLC Document 810 Filed 02/28/20 Page 1 of 2




                                                                                   ALDO A. BADINI
                                                                                         212-294-4601
                                                                                  ABadini@winston.com


February 28, 2020                                                 The Letter-Motion at ECF No. 810 to seal portions
                                                                  of the documents filed at ECF No. 811 is
VIA ECF, ELECTRONIC MAIL & HAND DELIVERY                          GRANTED. The Letter-Motion filed at ECF No.
                                                                  811 shall remain under seal only visible to the
Hon. Vernon S. Broderick, U.S.D.J.                                selected parties.
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
                                                                                                          3/3/2020
New York, NY 10007

Re:    In re Keurig Green Mountain Single-Serve Coffee Antitrust Litig., MDL No. 2542;
       Master Docket No. 1:14-md-02542-VSB: Request to File Under Seal

Dear Judge Broderick:

        I write as counsel for Plaintiffs TreeHouse Foods, Inc., Bay Valley Foods, LLC, and Sturm
Foods, Inc. (collectively, “TreeHouse”) and in accordance with Your Honor’s Individual Rules &
Practices in Civil Cases 1.A and 5.B to request leave to file under seal limited portions of
Plaintiffs’ Objection to Magistrate Judge Ruling, ECF No. 750 and exhibits 1, 2, 3, 4, 6, 7, 8, 9,
10, and 11 thereto, which will be filed today, February 28, 2020, by TreeHouse and Plaintiff JBR,
Inc. d/b/a Rogers Family Company (together with TreeHouse, “Plaintiffs”).

         Specifically, a portion of Plaintiffs’ Objection refers to information that has been
designated as “Highly Confidential” by Defendant Keurig Green Mountain, Inc. (“KGM”)
pursuant to the Stipulated Protective Order that was entered in this case on June 6, 2014.
That designated information is highlighted in yellow. Accordingly, Plaintiffs ask that the Court
order redaction of that information. Similarly, KGM has designated portions of exhibits 1, 2, 4,
6, 8, 9, 10, and 11 as “Confidential” or “Highly Confidential,” pursuant to the Stipulated
Protective Order. Accordingly, Plaintiffs ask that the Court order these exhibits be filed under
seal.

        Plaintiffs also request that certain of the highlighted portions of their Memorandum of
Law be filed under seal because their either quote or substantially reference portions of Exhibits
3 and 7, which have been designated “Confidential” or “Highly Confidential” by the third-parties
JAB Holding Co. and Sagentia Limited (“Sagentia”), respectively. Accordingly, Plaintiffs ask
that the Court order exhibits 3 and 7 be filed under seal, as well.

       In making this request, Plaintiffs are not conceding that any of the information designated
as confidential by KGM is in fact confidential and it reserves its rights to challenge
such designations at a later date.
                                                     Respectfully Submitted,

                                                    /s/ Aldo A. Badini
     Case 1:14-md-02542-VSB-SLC Document 810 Filed 02/28/20 Page 2 of 2
                                                                               February 28, 2020
                                                                                          Page 2


                                                      Aldo A. Badini
                                                      Winston & Strawn LLP
                                                      200 Park Avenue
                                                      New York, NY 10166-4193
                                                      (212) 294-6700
                                                      abadini@winston.com

                                                      Counsel for Plaintiffs TreeHouse Foods,
                                                      Inc., Bay Valley Foods, LLC, and Sturm
                                                      Foods, Inc.


cc:    Counsel for All Parties (via ECF and email)
Enclosures (email and hand delivered versions only)
